      Case 1:20-cv-02658-CJN Document 15-6 Filed 09/23/20 Page 1 of 3




                               TikTok Inc. et al. v. Trump et al.

                                    No. 20-cv-2658 (CJN)

                                  INDEX OF EXHIBITS

Ex.   Document Title
1     John Herrman, TikTok Is Shaping Politics. But How? N.Y. Times (June 28, 2020),
      https://www.nytimes.com/2020/06/28/style/tiktok-teen-politics-gen-z.html
2     Kevin Mayer, Fair Competition and Transparency Benefits Us All, 29 July 2020
      TikTok blog post, https://newsroom.tiktok.com/en-us/fair-competition-and-
      transparency-benefits-us-all
3     TikTok, Statement on the Administration’s Executive Order (Aug. 7, 2020),
      https://newsroom.tiktok.com/en-us/tiktok-responds
4     Myah Ward, 15 times Trump praised China as coronavirus was spreading across the
      globe, Politico (Apr. 15, 2020), https://www.politico.com/news/2020/04/15/trump-
      china-coronavirus-188736
5     CNBC Transcript: President Donald Trump Sits Down With CNBC’s Joe Kernen at the
      World Economic Forum in Davos, Switzerland, CNBC (Jan. 22, 2020),
      https://www.cnbc.com/2020/01/22/cnbc-transcript-president-donald-trump-sits-down-
      with-cnbcs-joe-kernen-at-the-world-economic-forum-in-davos-switzerland.html
6     Rev Services, Donald Trump Tulsa, Oklahoma Rally Speech Transcript, Rev.com (June
      21, 2020), https://www.rev.com/transcript-editor/shared/QejgrzxQ6qkjA0Za9-
      pjLFZS5ZdV1-
      9FJlVhEDgD__iryMlzWNTuiXG75Z31YksXxLelVlbkViOTbhfk9W8LHVRjYLo?loa
      dFrom=PastedDeeplink&ts=3769
7     White House, Remarks by President Trump in Press Briefing (July 30, 2020),
      https://www.whitehouse.gov/briefings-statements/remarks-president-trump-press-
      briefing-july-30-2020/
8     CSPAN, President Trump Remarks to Florida Sheriffs (July 31, 2020), https://www.c-
      span.org/video/?474419-1/president-trump-remarks-florida-sheriffs
9     Taylor Lorenz et al, TikTok Teens and K-Pop Stans Say They Sank Trump Rally, N.Y.
      Times (Sept. 14, 2020), https://www.nytimes.com/2020/06/21/style/tiktok-trump-rally-
      tulsa.html
10    Jill Disis & Jennifer Hansler, The United States is 'looking at' banning TikTok and other
      Chinese social media apps, Pompeo says, CNN Business (July 7, 2020),
      https://www.cnn.com/2020/07/07/tech/us-tiktok-ban/index.htm
11    Kari Soo Lindberg, Trump Campaign Urges Supporters to Back TikTok Ban in Online
      Ads, Bloomberg News (July 18, 2020),
      https://www.bloomberg.com/news/articles/2020-07-18/trump-campaign-urges-
      supporters-to-back-tiktok-ban-in-online-ads
12    Executive Order 13942, Addressing the Threat Posed by TikTok, and Taking
      Additional Steps To Address the National Emergency With Respect to the Information
      and Communications Technology and Services Supply Chain (Aug. 6, 2020), 85 Fed.
      Reg. 48,637

                                               1
      Case 1:20-cv-02658-CJN Document 15-6 Filed 09/23/20 Page 2 of 3




Ex.   Document Title
13    Keith Krach, Microsoft Potential Purchase of TikTok (Aug. 21, 2020),
      https://keithkrach.com/microsoft-potential-purchase-of-tiktok/
14    Executive Order, Regarding the Acquisition of Musical.ly by ByteDance Ltd. (Aug. 14,
      2020), 85 Fed. Reg. 51,297
15    BBC News, Donald Trump: US Treasury should get cut of TikTok deal (Aug. 4, 2020),
      https://www.bbc.com/news/business-53633315
16    Jason Murdock, Trump Demanding Cut From Microsoft TikTok Sale Akin to
      ‘Extortion,’ Critics Say, Newsweek (Aug. 4, 2020), https://www.newsweek.com/tiktok-
      microsoft-sale-president-donald-trump-extortion-1522597
17    Tyler Sonnemaker, Trump admits there's no 'legal path' for TikTok to pay the US
      government as part of a sale to an American company, Business Insider (Sept. 16,
      2020), https://www.businessinsider.com/trump-admits-tiktok-cant-legally-pay-us-
      government-sale-2020-9
18    U.S. Dep’t of Commerce, Administrative Subpoena (Sep. 3, 2020).
19    Axios, New Chinese restrictions on tech exports could complicate TikTok sale, Axios
      (Aug. 30, 2020), https://www.axios.com/tiktok-chinese-export-restrictions-18afbe5c-
      ee90-4a53-8818-be3224f17d 4b.html
20    Ministry of Commerce of the People’s Republic of China, Ministry of Commerce and
      Ministry of Science and Technology publish the revised Catalogue of Technologies
      Subject to Export Bans and Restrictions (Aug. 30, 2020),
      http://english.mofcom.gov.cn/article/newsrelease/significantnews/202009/20200902998
      221.shtml
21    Ministry of Commerce of the People’s Republic of China, Announcement No. 38
      (2020) of the Ministry of Commerce and the Ministry of Science and Technology (Aug.
      28, 2020), http://www.mofcom.gov.cn/article/b/xxfb/202008/20200802996641.shtml.
22    Vanessa Pappas, An update for our TikTok family, TikTok (Sep. 19, 2020),
      https://newsroom.tiktok.com/en-us/an-update-for-our-tiktok-family
23    U.S. Dep’t of Commerce, Identification of Prohibited Transactions to Implement
      Executive Order 13942 and Address the Threat Posed by TikTok and the National
      Emergency with Respect to the Information and Communications Technology and
      Services Supply Chain, Office of the Federal Register (Sept. 18, 2020),
      https://perma.cc/X2HH-ARKY
24    Michelle Mark & Reuters, Trump says he’s given his ‘blessing’ to a proposed TikTok
      deal with Oracle and Walmart, Business Insider (Sept 19, 2020),
      https://www.businessinsider.com/trump-gives-blessing-to-proposed-tiktok-deal-with-
      oracle-2020-9
25    Ana Swanson et al., Trump Approves Deal Between Oracle and TikTok, N.Y. Times
      (Sep. 19, 2020), https://www.nytimes.com/2020/09/19/technology/trump-oracle-and-
      tiktok.html
26    Press Release, U.S. Dep’t of Commerce, Statement on Delayed Prohibitions Related to
      TikTok (Sept 19, 2020), https://www.commerce.gov/news/press-
      releases/2020/09/statement-delayed-prohibitions-related-tiktok



                                            2
      Case 1:20-cv-02658-CJN Document 15-6 Filed 09/23/20 Page 3 of 3




Ex.   Document Title
27    Demetri Sevastopulo & James Fontanella-Khan, “Doubts surround ‘education fund’ at
      the heart of the US TikTok deal,” Financial Times (Sep. 20, 2020),
      https://www.ft.com/content/4a9bb9aa-45e3-43b2-9759-3313751ffc8b
28    Alexis Benveniste & Jill Disis, Trump wants the TikTok deal to pour $5 billion into
      ‘real history’ education. It’s not that simple, CNN (Sept. 21,2020),
      https://www.cnn.com/2020/09/20/business/trump-education-fund/index.html (citing
      ByteDance statement on its official account on Toutiao).
29    U.S. Dep’t of Commerce, Identification of Prohibited Transactions to Implement
      Executive Order 13942 and Address the Threat Posed by TikTok and the National
      Emergency with Respect to the Information and Communications Technology and
      Services Supply Chain (Sept. 22, 2020),
      https://www.federalregister.gov/documents/2020/09/24/2020-21193/identification-of-
      prohibited-transactions-to-implement-executive-order-13942-and-address-the-threat
30    Katie Canales, CIA analysts reportedly told the White House there's 'no evidence' the
      Chinese government has accessed TikTok data, Business Insider (Aug. 7, 2020),
      https://www.businessinsider.com/tiktok-cia-no-evidence-china-access-data-2020-8.
31    Microsoft, Microsoft to continue discussions on potential TikTok purchase in the
      United States, (Aug. 2, 2020), https://blogs.microsoft.com/blog/2020/08/02/microsoft-
      to-continue-discussions-on-potential-tiktok-purchase-in-the-united-states/
32    Press Release, Oracle, Oracle Chosen as TikTok’s Secure Cloud Provider (Sept. 19,
      2020) https://www.oracle.com/news/announcement/oracle-chosen-as-tiktok-secure-
      cloud-provider-091920.html
33    TikTok, All donations go to Accion Opportunity Fund, TikTok (June 18, 2020)
34    TikTok, Happy International Women’s Day, TikTok (Mar. 8, 2020)
35    Executive Order 13873, Securing the Information and Communications Technology and
      Services Supply Chain (May 15, 2019), 85 Fed. Reg. 22,689
36    Deepa Seetharaman & Euirim Choi, TikTok Users Drawn to Rival Platforms as Trump
      Threatens U.S. Ban , Wall St. J. (Aug. 4, 2020), https://www.wsj.com/articles/tiktok-
      users-drawn-to-rival-platforms-as-trump-threatens-u-s-ban-11596555375




                                            3
